Title: From Thomas Jefferson to Thomas Cooper, 9 March 1822
From: Jefferson, Thomas
To: Cooper, Thomas


Dear Sir
Monticello
Mar. 9. 22.
Your favor of Feb. 14. came to hand on the 3d inst. with the address to the Medical board, which I read with the pleasure I recieve from every exhortation for the advancement of science. the other printed paper gave me deep concern. the first obstacle to science in this country is that the means of promoting it are at the sole disposal of those who do not know it’s value. but a second, a greater, and a more desperate one, is in the spirit of insubordination and self will which siezes our youth so early in life as to defeat their education, and the too little controul exercised by indulgent parents.In this my own state our struggle as yet is with the first obstacle. all the buildings of accomodation for the Professors and Students of our University will be ready for habitation the ensuing summer. a building for a Library, exhibition rooms Etc is still wanting; but our efforts to obtain from our legislature sufficient funds for it’s erection, have as yet been unavailing. we think it best to compleat all buildings before we open the institution, because, once opened the funds will all be absorbed by salaries Etc and nothing left to compleat the buildings. the moment therefore of going into operation is as uncertain now as it ever was; and we are sinking in science to the level of our Indian neighbors. in the mean time a lamp of light is kindling in the North which will draw our empire to it; for power attends knolege as this shadow does it’s substance, and the ignorant will for ever be hewers of wood and drawers of water to the wise. ignorance is indeed a downy pillow of repose, and we seem disposed to slumber on it, until roused up by the whips of the driver. there is some flaw, not yet detected in our principle of representation which fails to bring forth the wisdom of our country into it’s councils. it is impossible to foresee to what this will lead; but certainly to a state of degradation, which I thank heaven I am not to live to witness. your efforts I hope will retard that sorrowful hour, perhaps oppose the last barrier to it’s advance. may those with whom you are duly estimate their value, and bestow on them the rewards they will have so truly merited.  Accept assurances of my constant friendship and respect.Th: Jefferson